 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   KIRK WILLIAMS,

 9                                 Petitioner,            Case No. C18-1012-RSL-JPD

10          v.
                                                          ORDER GRANTING RESPONDENT’S
11   JAMES KEY,                                           MOTION FOR EXTENSION OF TIME

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s amended petition for writ of habeas corpus. Petitioner has not opposed the motion.

17   The Court, having reviewed respondent’s motion, and the balance of the record, hereby

18   ORDERS as follows:

19          (1)     Respondent’s motion for an extension of time to file his answer to petitioner’s

20   amended federal habeas petition (Dkt. 14) is GRANTED. Respondent is directed to file his

21   answer not later than December 17, 2018.

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Robert S. Lasnik.

 3          DATED this 17th day of December, 2018.

 4

 5
                                                  A
                                                  JAMES P. DONOHUE
                                                  United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
